                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON


DENNIS L. GORDON,
                                                                            No. 6:17-cv-00320-SB
               Petitioner,
       v.                                                                    OPINION & ORDER

BRANDON KELLY,
Superintendent,

               Respondent.




MOSMAN, J.,

       On May 28, 2019, Magistrate Judge Stacie F. Beckerman issued her Findings and

Recommendation (“F&R”) [40], recommending that Petitioner Dennis L. Gordon’s Petition for

Writ of Habeas Corpus [1] be denied, the case be dismissed with prejudice, and that I should

decline to issue a certificate of appealability. Mr. Gordon filed objections to the F&R [45] to

which Respondent responded [46].

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(1)(C). However, the

1 – OPINION AND ORDER
court is not required to review, de novo or under any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the F&R to which no objections are

addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the F&R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any part of the F&R. 28 U.S.C. § 636(b)(1)(C).

       Upon review, I agree with Judge Beckerman’s recommendation and I ADOPT the F&R

[40] as my own opinion. Mr. Gordon’s Petition for Writ of Habeas Corpus [1] is DENIED and

this case is DISMISSED with prejudice. I also decline to issue a certificate of appealability.

       IT IS SO ORDERED.

       DATED this 3rd day of October, 2019.



                                                             ___________________________
                                                             MICHAEL W. MOSMAN
                                                             Chief United States District Judge




2 – OPINION AND ORDER
